


Exhibit 10.2

 

AUTOMATIC EQUITY GRANT PROGRAM
FOR ELIGIBLE DIRECTORS UNDER THE
VITESSE SEMICONDUCTOR CORPORATION
2010 INCENTIVE PLAN

 

The following provisions set forth the terms of the Automatic Equity Grant
Program (the “Program”) for eligible directors of Vitesse Semiconductor
Corporation (the “Company”) under the Company’s 2010 Incentive Plan (the
“Plan”).  In the event of any inconsistency between the terms contained herein
and in the Plan, the Plan shall govern.  All capitalized terms that are not
defined herein have the meanings set forth in the Plan.

 

SECTION 1.  ELIGIBILITY

 

Each member of the Board of Directors of the Company elected or appointed to the
Board who is not otherwise an employee or officer of the Company or any Related
Company (an “Eligible Director”) shall be eligible to receive Awards as set
forth in the Program, subject to the terms of the Program.

 

SECTION 2.  EQUITY GRANTS

 

2.1          Types and Timing of Grants

 

(a)           Initial Grants.  Upon an Eligible Director’s initial election or
appointment to the Board as an Eligible Director, he or she shall automatically
receive a Restricted Stock Unit Award for a number of shares of Common Stock
determined by dividing $100,000 by the Fair Market Value of a share of the
Common Stock on the Grant Date (the “Initial Grant”); provided, however, that a
director who is also an employee of the Company or a Related Company but who
subsequently ceases such employment status but remains a director shall not be
eligible for an Initial Grant.

 

(b)           Annual Grants

 

(i)            On the second Monday in January each year, each Eligible Director
shall automatically a Restricted Stock Unit Award for a number of shares of
Common Stock determined by dividing $55,000 by the Fair Market Value of a share
of the Common Stock on the Grant Date (the “Annual Grant”); provided, however,
that an Eligible Director who has not served as an Eligible Director
continuously from the date of the previous year’s Annual Grant shall receive a
prorated Award as set forth in (ii) below.

 

(ii)           Any individual who initially becomes an Eligible Director after
the date of the previous year’s Annual Grant shall automatically be granted a
pro-rated Annual Grant to purchase that number of shares of Common Stock
obtained by multiplying $55,000 by a fraction, the numerator of which is the
difference obtained by subtracting from twelve the number of whole calendar
months that elapse from the date such person first becomes an

 

--------------------------------------------------------------------------------


 

Eligible Director through the date of the first Annual Grant immediately
following the date he or she first becomes an Eligible Director and the
denominator of which is twelve.

 

2.2          Vesting

 

(a)           Initial Grants.  Each Initial Grant shall each vest and become
payable with respect to 1/3 of the Restricted Stock Units on each of the first
three anniversaries of the Grant Date, subject to the Participant providing
continuous service as a member of the Board of Directors through each applicable
vesting date.

 

(b)           Annual Grants.  Each Annual Grant shall vest and become payable
with respect to 100% of the Restricted Stock Units on the first anniversary of
the Grant Date, subject to the Participant providing continuous service as a
member of the Board of Directors through that date.

 

SECTION 3.  AMENDMENT, SUSPENSION OR TERMINATION

 

The Board may amend, suspend or terminate the Program or any portion of it at
any time and in such respects as it deems advisable.  Except as provided in the
Plan, any such amendment, suspension or termination shall not, without the
consent of the Participant, impair or diminish any rights of a Participant under
an outstanding Award.

 

SECTION 4.  EFFECTIVE DATE

 

The Program shall become effective on the Effective Date of the Plan.

 

Provisions of the Plan (including any amendments) that are not discussed above,
to the extent applicable to Eligible Directors, shall continue to govern the
terms and conditions of Awards granted to Eligible Directors.

 

2

--------------------------------------------------------------------------------
